ORDER
PER CURIAM:
George Britton appeals his conviction of one count of first degree robbery, section 569.020, RSMo 199k, and one count of armed criminal action, section 571.015 RSMo 199k, after a jury trial. Mr. Britton was sentenced to 10 years and 3 years incarceration, respectively, the sentences to run concurrently. This court finds no precedential value in publishing a written opinion, and the convictions and sentences are affirmed by summary order. A memorandum opinion is provided to the parties.
Affirmed. Rule 30.25(b).